After Remand from the Supreme Court

PER CURIAM.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Kmart Corporation, 812 So.2d 1205 (Ala.2001). That portion of the trial court’s judgment that this court affirmed was not reviewed on certiorari. On remand to this court, and in compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby affirmed as it relates to the compensability of Ridlespurge’s fibromyal-gia and insofar as it determined that Ri-dlespurge was “permanently and totally disabled” because of her right-shoulder injury. Thus, the trial court’s judgment of October 20,1999, is affirmed.
AFFIRMED.
All the judges concur.